TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                             NO. 03-10-00643-CV



             C.D. Henderson Construction Services Ltd., Appellant

                                      v.

                     Excell Environmental Inc., Appellee


  FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
  NO. D-1-GN-10-002845, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




                             NO. 03-10-00645-CV



             C.D. Henderson Construction Services Ltd., Appellant

                                      v.

                      Walker Engineering Inc., Appellee


  FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
  NO. D-1-GN-10-003134, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




                    MEMORANDUM OPINION


PER CURIAM
               Appellant C.D. Henderson Construction Services Ltd. has filed unopposed motions

requesting that these two related appeals be abated for purposes of settlement discussions. This

Court has previously abated eighteen appeals related to those at issue here for purposes of settlement

discussions.1 We grant the motions and abate the appeals. All appellate deadlines will be tolled

during the period of abatement. Absent further order of this Court, these appeals will be

automatically reinstated on December 10, 2010. The parties are directed to file either a status report

or a motion to dismiss by that date.



Before Chief Justice Jones, Justices Patterson and Henson

Abated

Filed: October 27, 2010




         1
        See C.D. Henderson Constr. Servs. Ltd. v. Stripe-A-Zone Inc., Nos. 03-10-00054-CV, 03-
10-00055-CV, 03-10-00056-CV, 03-10-00057-CV, 03-10-00058-CV, 03-10-00465-CV, 03-10-
00466-CV, 03-10-00467-CV, 03-10-00468-CV, 03-10-00483-CV, 03-10-00484-CV, 03-10-00485-
CV, 03-10-00486-CV, 03-10-00487-CV, 03-10-00488-CV, 03-10-00489-CV, 03-10-00490-CV, 03-
10-00491-CV, 2010 Tex. App. LEXIS 7528 (Tex. App.—Austin Sept. 10, 2010) (mem. op.).

                                                  2